DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    622
    619
    media_image1.png
    Greyscale




Preferred Claim Format
The claims are preferably drafted in the manner set forth at 37 CFR §1.75(i):
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

Claim Interpretation
	None of the claim limitations recited in claims 1-10 are seen to invoke 35 USC 112(f). Should Applicant intend invocation of 112(f), it should be clearly stated on the record in any ensuing response.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim one et al., use of the relative and subjective term “light” as it applies to the multiple occurrences of “light grey water” has rendered the claims vague and indefinite since this term is subject to numerous possible interpretations. It is unclear what is intended by “light” as it is used in the claims.
In claims 1-10 which specify “connected” multiple times, the nature of “connection” is unclear – “fluidically connected”?
	The meaning of the following recitations in at least claim one, is unclear: “water treating and distributing unit”; “water treating unit”; “water distribution and water treating architecture system”; “user unit”; “user outlet”; and “sensor unit tank”.  It “treatment” is unclear. How is the water being “treated”?
	In claim 2, it is completely unclear what is intended by “the fresh water inlet is in the form of a fresh water tank.”
	In claim 3, it is unclear how the two pumps are “enabled” to accomplish their stated functions.
	In claim 6, it is unclear how “a light treating unit” differs from “a UV treating unit,” or, exactly what a “light treating unit” that is not a “UV treating unit,” would accomplish. How would a mere “light treating unit” “treat” water? What would it do?
In claim 6, the use of the term "preferably" renders the claim indefinite. Use of the term “preferably” in this claim renders the claim indefinite because the metes and bounds of patent protection sought are not clearly set forth.  It is unclear whether claims reciting the term “preferably,” are intended to be limited by the broader or narrower language.  Additionally, this language fails to put potential infringers on notice as to what constitutes infringement. A narrower range or preferred embodiment may also be set forth in a dependent claim.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JALLON (WO 2009/147647 A1 or US 2011/146800 A1) referred to as “D1” in the European Search Opinion. The four page European Search Opinion is now made of record. The rationale/opinion expressed in the European Search Opinion is agreed with, adopted, and incorporated by reference as if set forth herein in full. Although not indicated as being non-inventive in the European Search Opinion, claim 5, which specifies “the water treating unit comprises a heater” is also considered obvious in view of JALLON. The European Search Opinion does indicate in “Note (*)” that claim 16 of JALLON recites a heater without explicitly specifying its location. Location of a heater within a water treating unit is considered exceedingly obvious. Moreover, locating a heater in a tank, in and of itself, and giving the claims their broadest reasonable interpretation, as is appropriate during examination, is seen to constitute a “water treating unit.”

    PNG
    media_image2.png
    394
    1146
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    149
    740
    media_image3.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “feeding tube is arranged on a float body unit arranged to be positioned in a middle height section of the water volume contained inside of the light grey water tank” as recited in Claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776